and votes for affirmance upon the ground that the French judgment was a security or form of execution for the enforcement and collection of the judgment recovered in New York; that payment of an obligation secondary and ancillary did not discharge the principal or primary obligation beyond the value of the foreign money at the time when payment was received; that appreciation of the franc between the date of the French judgment and the date of its discharge would not have involved the judgment debtor in any undue risk of hardship or injustice, since she was free at any time by payment of the New York judgment, the principal obligation, to compel the satisfaction of obligations that were collateral or secondary; and finally that the form of the so-called release, to which the judgment debtor was a party, is such as to justify a finding that by a bilateral agreement the payment of the French judgment was to be "final with regard to its effect on all the property and securities which may exist in France," but was to be accepted upon account in respect of any judgments recovered in America.
ANDREWS, LEHMAN and KELLOGG, JJ., concur with O'BRIEN, J.; CARDOZO, Ch. J., dissents in memorandum, in which POUND and CRANE, JJ., concur.
Ordered accordingly. *Page 10